Exhibit 12(c) PPL ELECTRIC UTILITIES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 6 Months Ended June30, 12 MonthsEnded December 31, 2008 2007 2006 2005 2004 2003 Earnings, as defined: Income Before Income Taxes $ 142 $ 246 $ 298 $ 216 $ 84 $ 46 Total fixed charges as below 57 143 159 190 198 219 Less capitalized interest 1 3 1 1 Total fixed charges included in pre-tax income from continuing operations 56 140 158 190 197 219 Total earnings $ 198 $ 386 $ 456 $ 406 $ 281 $ 265 Fixed charges, as defined: Interest on long-term debt $ 47 $ 109 $ 131 $ 151 $ 176 $ 201 Interest on short-term debt and other interest 7 23 13 22 7 3 Amortization of debt discount, expense and premium - net 3 7 8 9 7 8 Estimated interest component of operating rentals 4 7 8 8 7 Total fixed charges (a) $ 57 $ 143 $ 159 $ 190 $ 198 $ 219 Ratio of earnings to fixed charges 3.5 2.7 2.9 2.1 1.4 1.2 Preferred stock dividend requirements on a pre-tax basis $ 14 $ 27 $ 24 $ 4 $ 4 $ 5 Fixed charges, as above 57 143 159 190 198 219 Total fixed charges and preferred stock dividends $ 71 $ 170 $ 183 $ 194 $ 202 $ 224 Ratio of earnings to combined fixed charges and preferred stock dividends 2.8 2.3 2.5 2.1 1.4 1.2 (a) Interest on unrecognized tax benefits is not included in fixed charges.
